DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response After Final filed 07/25/2022. 
The status of the Claims is as follows:
Claims 1, 6, 7 and 12 have been cancelled;
Claims 2, 4, 8, 13, 16 and 17 have been amended;
Claims 2-5, 8-11, 13-21 are pending and have been examined. 

Allowable Subject Matter
Claims  2-5, 8-11, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art does not teach a first cap feeder to supply the first content securing apparatus to a
plurality of first holding positions equal to a number of the containers in the row in the pallet, and
a second cap feeder to supply the second content securing apparatus to a plurality of second
holding positions equal to the number of the containers in the row in the pallet in addition to the
limitations included in Claim 9.

The Prior Art does not teach a first cap chute to supply the first cap and a first gripper to grip the
first cap from the first chute, hold the first cap, and engage the first cap onto the container while
sensing a first force, wherein the second cap device includes a second cap chute to supply the
second cap and a second gripper to grip the second cap from the second chute, hold the second cap, and engage the second cap onto the container while sensing a second force in addition to the limitations included in Claim 19

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/            Examiner, Art Unit 3731